Case 1:20-cv-23826-MGC Document 1 Entered on FLSD Docket 09/15/2020 Page 1 of 9



                          IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                    (Miami Division)
 AMY D. SHIVER,

        Plaintiff,

 vs.

 MIAMI-DADE COUNTY, FLORIDA,

        Defendant.
                                               /

                                 COMPLAINT FOR DAMAGES

        Plaintiff, AMY D. SHIVER, hereby sues Defendant, MIAMI-DADE COUNTY, FLORIDA,

 and states as follows:

                                            Introduction

        1.      This is an action by AMY D. SHIVER against her current employer, MIAMI-

 DADE COUNTY, FLORIDA, for violations of the Family Medical Leave Act of 1993. By the

 filing of this action, Plaintiff seeks damages and a reasonable attorney’s fee.

                                            Jurisdiction

        2.      This action arises under the Family and Medical Leave Act of 1993 (“FMLA”), 29

 U.S.C. § 2601, et seq. The Court has jurisdiction over the claims pursuant to 29 U.S.C. §§ 1331,

 1343(4) and 29 U.S.C. § 216(b).

        3.      The claim arose in Miami-Dade, County, Florida, in the Miami Division of the

 United States District Court for the Southern District of Florida, which is where venue is proper.




                                                   1
Case 1:20-cv-23826-MGC Document 1 Entered on FLSD Docket 09/15/2020 Page 2 of 9



                                                Parties

        4.      Plaintiff, AMY D. SHIVER (hereafter “Plaintiff” or “SHIVER”) is a resident of

 Miami-Dade County, Florida, and was, at all times material, employed by MIAMI-DADE

 COUNTY as a Forensic Technician working in the Morgue Bureau at the Miami-Dade County

 Medical Examiner’s Office.

        5.      SHIVER was and is an “eligible employee” as defined by the FMLA, 29 U.S.C. §

 2611(2), in that she had been employed for at least twelve months by the Defendant and worked

 at least 1250 hours during the 12-month period prior to when she first took FMLA-qualifying

 medical leave for a serious medical condition beginning in or about September 2019.

        6.      Defendant, MIAMI-DADE COUNTY, FLORIDA (hereafter “Defendant” or

 “MIAMI-DADE COUNTY”) is an employer as defined by 29 U.S.C. § 2611(4)(A)(iii), which has

 employees in the Miami-Dade County Medical Examiner’s Office subject to the provisions of the

 FMLA.

                                         Factual Allegations

        7.      Plaintiff AMY D. SHIVER (hereafter “Plaintiff” or “SHIVER”) has been employed

 by the Medical Examiner’s Office as a Forensic Technician since on or about June 3, 2016.

        8.      SHIVER is assigned to the Morgue Bureau of the Medical Examiner’s Office and is

 supervised Morgue Bureau Operations Manager La Tishia Garner and Director of Operations Darrin

 Caprara, who in turn reports to Chief Medical Examiner Emma Lew. In addition to the “coolers”

 where bodies are stored while awaiting autopsy, the Morgue has a number of other rooms, including

 an anthropology lab, evidence room, gross specimen storage room, two X-ray rooms, supply area,

 employee lounge, security station, and doctor dictation suites.



                                                   2
Case 1:20-cv-23826-MGC Document 1 Entered on FLSD Docket 09/15/2020 Page 3 of 9



         9.      The Morgue staff includes Ms. Garner and nine forensic technicians (including

 Plaintiff), as well as an evidence recovery team consisting of one supervisor and technicians who

 respond to police calls around the clock.       Forensic technicians work closely with the medical

 examiners to fulfill their primary role: conducting forensic autopsies every day of the year. They also

 are responsible for processing X-rays, finger printing and evidence, and assisting funeral homes.

         10.     During her employment with Defendant, Plaintiff’s job performance has been rated

 as “satisfactory” or “above satisfactory” on her annual performance appraisals, and she has received

 regular merit increases based on her ability to meet Defendant’s performance expectations. On at

 least two occasions, SHIVER was nominated as “employee of the month” by her co-workers.

         11.     In early 2019, for the first time during her employment with Defendant, Plaintiff began

 to experience chronic painful gastrointestinal issues that left her in severe pain and caused her to miss

 time from work. She sought medical treatment for her condition beginning in or about July 2019 and

 informed her supervisors that she had a serious chronic condition that caused periodic bouts of

 abdominal pain that incapacitated her to the point of being unable to work. She further advised her

 supervisors that she was undergoing additional testing to determine a specific diagnosis and would

 occasionally need time off for treatment and when she was unable to work during a flareup. She also

 specifically mentioned that she intended to seek FMLA leave if her attendance continued to be

 adversely impacted by her gastrointestinal issues.

         12.     Despite Defendant’s knowledge that SHIVER was missing time from work due to a

 serious medical condition and had inquired about FMLA leave, Morgue Operations Supervisor La

 Tishia Garner (with the approval of Chief Medical Examiner Emma Lew and issued Plaintiff a

 Report of Counseling (ROC) on September 24, 2019 for attendance issues.



                                                      3
Case 1:20-cv-23826-MGC Document 1 Entered on FLSD Docket 09/15/2020 Page 4 of 9



        13.     On October 8, 2019, SHIVER’s health care provider completed a Certification of

 Health Care Provider for Employee’s Serious Health Condition (DOL Form WH-380) which

 Plaintiff submitted to Defendant in order to formally request leave under the Family Medical Leave

 Act. Plaintiff’s request for FMLA leave was approved in November 2019, and she was instructed to

 inform her supervisor whenever she called out sick or had to attend doctor’s appointments for her

 FMLA-qualifying serious health condition.

        14.     Although Plaintiff’s request for intermittent FMLA leave was approved by Defendant,

 her immediate supervisors appeared to have no training or guidance in how to administer and

 designate SHIVER’s FMLA leave under Defendant’s policies or the FMLA itself. As a result, they

 neglected to follow Defendant’s policies and procedures for granting intermittent FMLA leave and

 failed to properly or timely designate the FMLA leave that was taken.

        15.     Plaintiff received another DAR from Latisha Garner on January 22, 2020 (with

 approval from Human Resources, Darrin Caprara and Dr. Lew) for allegedly “hindering the

 operations of the morgue due to poor attendance,” even though some or all of absences for which she

 was disciplined either were, or should have been, designated by Defendant as protected leave under

 the FMLA.

        16.     On April 28, 2020, SHIVER received her third DAR and a five-day unpaid suspension

 from La Tishia Garner (with approval from Human Resources, Darrin Caprara and Dr. Lew) for

 “hindering the operations of the department due to her excessive absenteeism.” The DAR was issued

 to Plaintiff even though some or all of absences for which she was disciplined either were, or should

 have been, designated by Defendant as protected leave under the FMLA.




                                                  4
Case 1:20-cv-23826-MGC Document 1 Entered on FLSD Docket 09/15/2020 Page 5 of 9



        17.     Due to staffing needs during the COVID-19 pandemic, SHIVER’s five-day

 suspension without was deferred for 60 days, and she served the five-day suspension without pay

 from July 5, 2020 to July 10, 2020.

        18.     Following her return to work after the five-suspension, on or about July 29, 2020,

 SHIVER was provided with a purported “summary” of an “audit” of her leave usage since January

 2020. Based on the “audit” and “summary,” Plaintiff was advised that she had used approximately

 461.25 hours of FMLA leave since January 1, 2020 and had less than 20 hours of FMLA left for the

 remainder of the calendar year.

        19.     Although Defendant’s attendance and leave policies required her supervisors to enter

 a specific code to designate time off as FMLA leave within five days of the leave being used, none of

 the absences listed on the “summary” provided to SHIVER were coded as FMLA leave in

 Defendant’s time-keeping software platform. In addition to failing to properly designate or record

 the time as FMLA and failing to notify SHIVER that the absences were designated as FMLA when

 the time was used, it appeared to SHIVER that some of the absences listed on the “summary” were

 erroneously designated as FMLA leave.

        20.     When SHIVER sought clarification in writing regarding the alleged “audit” of her

 leave usage and the “summary” that stated she had less than 20 hours of FMLA remaining, Defendant

 declined to provide a substantive response. Instead, on August 6, 2020, Plaintiff was advised that the

 Medical Examiner’s Office was waiting for a directive from Human Resources or the Miami-Dade

 County Attorney’s Office, and that she would be disciplined and terminated if she missed more than

 2.75 hours of work without authorization.

        21.     Based on these facts and others, there are no legitimate, non-discriminatory reasons

 for Defendant’s interference with SHIVER’s rights under the FMLA or the retaliation to which she
                                                   5
Case 1:20-cv-23826-MGC Document 1 Entered on FLSD Docket 09/15/2020 Page 6 of 9



 has been subjected for exercising her rights under the FMLA, and insufficient evidence to support

 even a reasonable, good-faith belief in the reasons cited for the adverse action taken against Plaintiff.

                                 Count I/FMLA Interference Claim

          22.    Plaintiff AMY D. SHIVER realleges the allegations of Paragraphs 1 through 21

 above.

          23.    Among the substantive rights granted by the FMLA to eligible employees is the

 right to 12 workweeks of leave during any 12-month period to care for a child with a serious health

 condition, 29 U.S.C. § 2612(a)(1)(c), and the right following leave to be restored by the employer

 to the position of employment held by the employee when the leave commenced or to an equivalent

 position. 29 U.S.C. § 2614(a)(1).

          24.    Defendant has denied and/or interfered with Plaintiff’s FMLA rights by failing to

 timely designate her time off from work as FMLA leave and then conducting an after-the-fact

 “audit” that inflated SHIVER’s actual FMLA leave usage in 2020 by improperly designating non-

 FMLA leave as FMLA leave. Under 29 C.F.R. § 825.300(d)(1), Defendant was required to give

 Plaintiff notice of its designation of leave as FMLA-related leave within five days of acquiring

 knowledge that the leave qualifies as such.

          25.    Plaintiff has been harmed by Defendant’s interference with her FMLA rights, in

 that the postdated designation of her medical leave inflated the actual amount of FMLA that was

 used in the first eight months of the year and will wrongfully deprive Plaintiff of the full 480 hours

 of FMLA leave to which she is entitled in 2020. By neglecting to follow its own policies regarding

 the timely designation of FMLA leave in Plaintiff’s leave records, Defendant has also precluded

 SHIVER from determining the number of hours of FMLA that she actually used, or the extent to

 which her FMLA leave hours were inflated.
                                                    6
Case 1:20-cv-23826-MGC Document 1 Entered on FLSD Docket 09/15/2020 Page 7 of 9



        26.     There are no legitimate reasons for Plaintiff’s denial or and/or interference with

 Plaintiff’s FMLA rights.

        27.     Because Defendant failed to properly designate and track SHIVER’s FMLA leave

 usage, it is liable for compensation and benefits lost by reason of the violation, for other actual

 monetary losses sustained as a direct result of the violation, and for appropriate equitable or other

 relief, including employment, reinstatement, promotion, or any other relief tailored to the harm

 suffered. 29 C.F.R. § 825.300(d)(1) (citing 29 C.F.R. § 825.400(c)).

        WHEREFORE, Plaintiff, AMY D. SHIVER, prays that this Court will:

        A.      Find Defendant’s actions toward SHIVER, including, but not limited to, the

                improper retroactive designation of FMLA leave, to be violative of her rights under

                the FMLA;

        B.      Enter an order prohibiting Defendant from taking any adverse action against

                SHIVER for allegedly exceeding the amount of leave permitted under the FMLA

                and requiring Defendant to comply with the requirements of 29 C.F.R. §

                825.300(d)(1) with respect to any future FMLA-qualifying leave taken by Plaintiff;

        C.      Award SHIVER back and/or front pay for any lost wages resulting from

                Defendant’s interference with Plaintiff’s FMLA rights and an equal amount as

                liquidated damages for Defendant’s willful violations of the FMLA;

        D.      Grant such other and further relief as is just; and

        E.      Award Plaintiff her costs, including a reasonable attorney’s fee.




                                                  7
Case 1:20-cv-23826-MGC Document 1 Entered on FLSD Docket 09/15/2020 Page 8 of 9



                                Count II/FMLA Retaliation Claim

          28.    Plaintiff AMY D. SHIVER realleges the allegations of Paragraphs 1 through 21

 above.

          29.    The FMLA prohibits discrimination or retaliation against an employee for

 exercising her FMLA rights or for opposing any practice made unlawful by the FMLA at 29 U.S.C.

 § 2615(a)(1).

          30.    Plaintiff was engaged in statutorily protected activity under the FMLA when she

 informally advised Defendant beginning July 2019 that she needed FMLA-qualifying leave for

 treatment of chronic gastrointestinal issues. Plaintiff engaged in additional protected activity under

 the FMLA when she submitted formal requests for FMLA leave via DOL Form WH-380 on

 October 8, 2019 and May 19, 2020.

          31.    As a result of Plaintiff engaging in protected activity under the FMLA, Defendant

 unlawfully discriminated and/or retaliated against Plaintiff for engaging in activity protected by

 the FMLA, in violation of 29 U.S.C. § 2615(a)(1) and (2).

          32.    The retaliation against SHIVER included, but was not limited to, issuing three (3)

 unwarranted Disciplinary Action Reports (DAR) to Plaintiff for excessive absenteeism on

 September 24, 209, January 20, 2020 and April 28, 2020. In connection with the DAR issued on

 April 28, 2020, SHIVER was suspended for five days without pay in July 2020, and when Plaintiff

 questioned the purported “audit” and “summary” of her FMLA usage in 2020, she was further

 threatened with termination for unauthorized absences.

          33.    There are no legitimate non-discriminatory or non-retaliatory reasons for Plaintiff’s

 discipline and adverse treatment following her requests for FMLA leave.



                                                   8
Case 1:20-cv-23826-MGC Document 1 Entered on FLSD Docket 09/15/2020 Page 9 of 9



        WHEREFORE, Plaintiff, AMY D. SHIVER, prays that this Court will:

        A.     Find Defendant’s actions toward SHIVER to be violative of her rights under the

               FMLA;

        B.     Award SHIVER payment of all back wages and lost benefits found by the Court to

               be due under the FMLA;

        C.     Award SHIVER an additional equal amount of back and front pay as liquidated

               damages for Defendant’s willful violations of the FMLA;

        D.     Grant such other and further relief as is just; and

        E.     Award Plaintiff her costs, including a reasonable attorney’s fee.



                                      Respectfully submitted,


                                      Christopher C. Sharp
                                      Christopher C. Sharp, Esq.
                                      Fla. Bar No. 996858
                                      E-Mail: csharplaw@aol.com
                                      Secondary Email: chris@csharplawfirm.com
                                      SHARP LAW FIRM, P.A.
                                      1600 West State Road 84, Suite C
                                      Fort Lauderdale, Florida 33441
                                      Telephone: (954) 909-4246
                                      Facsimile: (954) 827-8028
 Dated: September 15, 2020            Counsel for Plaintiff AMY D. SHIVER




                                                 9
